UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1825


CAROLYN DE GUZMAN,

                Plaintiff - Appellant,

          v.

NIH FEDERAL CREDIT UNION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cv-03213-PJM)


Submitted:   October 19, 2010             Decided:   October 25, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carolyn de Guzman, Appellant Pro Se.  Jeffrey William Larroca,
ECKERT SEAMANS CHERIN & MELLOTT, L.L.C., Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Carolyn de Guzman appeals the district court’s order

granting      Defendant’s      motion     for     summary        judgment    on      her

employment     discrimination      and    retaliation        claims.         We     have

reviewed the record and find no reversible error.                     Accordingly,

we   affirm     for    the    reasons    stated     by     the    district        court.

Guzman v. NIH Fed. Credit Union, No. 8:08-cv-03213-PJM (D. Md.

July 14, 2010).          We dispense with oral argument because the

facts   and    legal   contentions       are    adequately       presented    in     the

materials     before    the    court    and     argument    would     not    aid     the

decisional process.

                                                                             AFFIRMED




                                          2